Exhibit 10.3

SEPARATION and CONSULTING AGREEMENT


THIS AGREEMENT made as of the 7th day of August, 2018 (the “Effective Date”).

AMONG:

CERIDIAN CANADA LTD. (“Ceridian Canada”)
and CERIDIAN HCM HOLDING INC. (“Ceridian Holding”)  
- and -

PAUL ELLIOTT
(hereinafter “Elliott”)

WHEREAS:

A.Ceridian Canada is a corporation incorporated pursuant to the federal laws of
Canada, carrying on business in Canada of providing human capital management
software and services;

B.Ceridian Holding is a Delaware corporation and the indirect parent company of
Ceridian Canada;

C.Elliott is currently President and Chief Operating Officer (“COO”) of Ceridian
Canada, Ceridian Holding and certain other affiliates of Ceridian Holding
(Ceridian Canada, Ceridian Holding and their respective affiliates are
collectively referred to as “Ceridian”);  

D.Ceridian and Elliott have mutually agreed that Elliott’s employment with
Ceridian will change as follows:

 

1.

effective as of the Effective Date, Elliott will no longer be the President, but
will remain as Ceridian’s COO until the Employment Separation Date (as defined
below); and

 

2.

from and after the Employment Separation Date, Elliott will cease to be an
employee of Ceridian, but will continue providing Consulting Services (as
defined below) during the Consulting Term (as defined below);

THEREFORE, in consideration of the mutual covenants and agreements hereinafter
contained to be performed, the parties agree as follows:

Section 1.Definitions

1.01As used in this Agreement:

 

(a)

“Agreement” means this Agreement and any schedules hereto, as may be amended in
writing by both parties;

 

(b)

“Confidential Information” means any information identified by Ceridian or a
Customer as “Confidential” and/or “Proprietary”, or which, under the
circumstances, ought to be treated as confidential or proprietary including,
without limitation, non-public information related to Ceridian or the Customer’s
business (as the case may be), employees, service methods, software,
documentation, financial information, prices and product plans, whether in
written, verbal, or electronic form, but does not include information which
Elliott can establish: (i) has become generally available to the public other
than as a result of a breach of the Agreement by Elliott or any third party to
whom Elliott has disclosed same; (ii) was disclosed to Elliott on a
non-confidential basis by a third party who did not owe an obligation of
confidence to Ceridian or a Customer (as the case may be) with respect to the
disclosed information; or (iii) was known by Elliott prior to its receipt from
Ceridian or a Customer (as the case may be), as evidenced by written document;

 

(c)

“Consulting Services” means general business consultation services to be
provided by Elliott hereunder as may be requested from time to time by Ceridian
during the Consulting Term, and in

--------------------------------------------------------------------------------

 

particular (but without limitation) with respect to the operations and customer
support areas of the business;

 

(d)

“Consulting Term” means period of time from the Employment Separation Date to
and including June 30, 2020;

 

(e)

“Customer(s)” means any party who has entered into an agreement with Ceridian
for the supply by Ceridian of products or services, or any party with whom
Ceridian is actively engaged in an effort to enter into such agreement;

 

(f)

“Employment Agreement” means the written employment agreement entered into
between Elliott and Ceridian Canada dated April 20, 2016;

 

(a)

“Employment Laws” means the Income Tax Act (Canada), the Canada Pension Plan
Act, the Employment Insurance Act (Canada) and any other federal, provincial or
municipal legislation now or hereafter in existence applicable to the
relationship between employees and employers;

 

(b)

“Employment Separation Date” means the day on which Elliott’s employment with
Ceridian ceases, as contemplated in Section 2.01 below;

 

(c)

“Personal Information” means information about an identifiable individual or
allowing an individual to be identified, including any information relating to
the employees of Ceridian or a Customer;

 

(d)

“Restrictive Covenants” means collectively the following:

 

(i)

the Non-Competition, Non-Recruitment, and Non-Disparagement provisions stated at
Sections 7.02, 7.03, and 7.04 of the Employment Agreement; and

 

(ii)

the Non-Competition, No-Hire and Non- Solicitation Restrictions as stated in the
Plans (as defined below) and / or the corresponding written Notice(s) of Option
Grant under which any Stock Options were granted to Elliott;

 

(e)

“Stock Options” means those outstanding stock option awards granted to Elliott
as identified in written option grant notice(s), issued under the 2013 Ceridian
HCM Holding Inc. Stock Incentive Plan, as may have been amended from time to
time (the “2013 Plan”), and the Ceridian HCM Holding Inc. 2018 Equity Incentive
Plan, as may be amended (the “2018 Plan”, the 2013 Plan and 2018 Plan are
collectively referred to herein as the “Plans”); and

 

(f)

“Work Product" means models, devices, reports, computer programs, tooling,
schematics and other diagrams, instructional materials, and anything else
Elliott produces in the course of providing the Consulting Services.

Section 2.Change in Roles and Responsibilities; Separation from Ceridian

2.01The parties agree that:

 

(a)

as of the Effective Date, Elliott shall no longer be the President of Ceridian,
and shall thereafter only have responsibility for performing his roles and
responsibilities as COO of Ceridian; and

 

(b)

as of May 1, 2019 (“Employment Separation Date”), Elliott’s employment with
Ceridian will cease, and thereafter Elliott shall continue performing services
for Ceridian solely as consultant and independent contractor, on and subject to
the terms set forth in Section 5 below.

Elliott hereby confirms that he has had adequate opportunity to ask Ceridian any
questions regarding this Agreement and to discuss this Agreement with his
financial and legal advisors, and any other persons he wished to consult
(subject to the confidentiality obligations contained herein).  Elliott further
agrees that he has voluntarily decided to become a party to this Agreement, and
understands it will be effective when it is executed by him.  In order to
receive all of the benefits of this Agreement, Elliott must execute the Release
of Claims attached hereto as Schedule A on or after the Employment Separation
Date, which covers the

--------------------------------------------------------------------------------

period from the date of his execution of this Agreement until the Employment
Separation Date (“Additional Release”).  Regardless of whether or not this
Agreement is executed, Elliott will be paid all salary or wages, vested and
unused paid days off, and all other amounts to which he is entitled to by law
accrued and owing as at the Employment Separation Date, less all legally
required or authorized withholding.  

2.02Provided Elliott executes and delivers to Ceridian the Additional Release as
contemplated in Section 2.01 above, Ceridian will pay Elliott an aggregate sum
in the amount of Nine Hundred and Fifty Thousand Canadian Dollars ($950,000.00
CAD), less applicable income tax and any and all wage-related withholdings and
deductions required by law.  Such amount will be paid in one lump sum payment
within Ten (10) Business Days of receipt of the Additional Release signed by
Elliott as contemplated in Section 2.01 above.

2.03If and to the extent the Ceridian Board of Directors approves a bonus payout
to employees under Ceridian’s Management Incentive Plan in respect of the
calendar year 2019, Elliott will be entitled to receive a prorated portion of
such bonus compensation to which he would have otherwise become entitled for the
2019 fiscal year, calculated by multiplying such bonus compensation by a
fraction, the numerator of which is the number of days from January 1, 2019
through to and including the Employment Separation Date, and the denominator of
which is 365.  Any such bonus amount will be paid to Elliott at the same rate as
the bonus achievement and payout percentage, and will be paid at the same time
as, payments under the plan are made to other Ceridian employees.  For the
avoidance of doubt, Elliott will be entitled to receive the full amount of
Ceridian’s Management Incentive Plan in respect of the calendar year 2018 (if
and to the extent approved of by the Ceridian Board of Directors) in accordance
with the terms of such plans and his Employment Agreement.

2.04Ceridian will reimburse Elliott for reasonable executive-level outplacement
and transition services (not to exceed $12,000 CAD.  This benefit cease on the
earlier of: (a) when Elliott accepts an offer of employment from a third party;
or (b) the first anniversary of the Employment Separation Date.  Elliott may
receive career transition services through his preferred provider of such
service.

2.05All issued and outstanding Stock Options granted to Elliott will be handled
in accordance with the terms of the Plans, as applicable, and the option
agreements governing such Stock Options and underlying shares.

2.06All health, dental and other benefit plans in which Elliott and any of his
dependents are currently enrolled will terminate at midnight on the anniversary
of his Employment Separation Date.

2.07All business travel accident, accidental death and dismemberment insurance,
short-term and long-term disability, and other insurance coverage to which
Elliott has been entitled as a Ceridian employee, will terminate at midnight on
the Employment Separation Date.

2.08Other than as explicitly set forth in this Agreement, the consideration and
other benefits as set forth in this Section 2 will constitute the full amount of
monies and other consideration to be paid to Elliott by Ceridian with respect to
and in connection with the termination of his employment, including but not
limited to (i) any amounts under Ceridian’s incentive or bonus programs for
periods completed prior to or following the Separation Date, (ii) any amounts
under the Employment Agreement, and (iii) any amounts owing or claimed to be
owing to Elliott pursuant to the terms of any other compensation arrangement to
which he was subject during the term of his employment with Ceridian.

Section 3.Engagement of Elliott as a Consultant

3.01Provided Elliott signs Attachment A following his Employment Separation
Date, then Ceridian agrees to engage Elliott as an independent contractor to
perform the Consulting Services, and Elliott agrees to make himself reasonably
accessible and available to Ceridian throughout the Consulting Term, on an
independent

--------------------------------------------------------------------------------

contractor/consulting basis to provide the Consulting Services as may be
requested from time to time by Ceridian.

3.02As consideration for the Consulting Services to be provided and as Elliot
will continue to be providing services to Ceridian without interruption
following the Employment Separation Date, Elliott will be permitted to keep his
existing Stock Options, which Options shall continue under the same terms and
conditions as provided under the Plans, as applicable, and the option agreements
governing such Stock Options and underlying shares.  Elliott’s Stock Options
shall continue to vest until the earlier of:

 

(a)

the expiration of the Consulting Term; or

 

(b)

the earlier termination of this Agreement in accordance with the written terms
hereof.

However, and for the avoidance of doubt, in the event Elliott breaches any term
of this Agreement (including without limitation, his obligations as set forth in
Section 3.06 or Section 6,  then in addition to any other rights or remedies
Ceridian may have at law or in equity, the Consulting Services shall
automatically terminate, this Section 3 shall become null and void, all Stock
Options will be handled solely in accordance with the original terms of the
Plans, as applicable,  and the option agreements governing such Stock Options
and underlying shares, and any Stock Options which may have vested during the
Consulting Term shall immediately be forfeited.

3.03The only consideration to which Elliott will be entitled for providing the
Consulting Services is his ongoing rights to the Stock Options as set forth in
Section 3.02 above.  However, and for the avoidance of doubt, Ceridian shall
reimburse Elliott for responsible and demonstrable expenses directly incurred in
carrying out his responsibilities under this Agreement, which may include, by
way of example only, reasonable travel expenses.  Elliott shall not have the
authority to charge any expenses to Ceridian without its prior approval, nor to
execute any contracts or other documents on Ceridian’s behalf.

3.04During the Consulting Term, Elliott will be subject to the Restrictive
Covenants.

3.05In addition to the obligations set forth herein, Elliott shall comply at all
times with Ceridian’s security procedures in effect from time to time, as well
as the terms and conditions of all Ceridian written policies, including without
limitation, the following if and/or as applicable (copies of which Elliott
acknowledges having been provided to him or made available to him):

Ceridian Code of Conduct
Privacy Policy
Security Standards / Requirements
Travel Policy

3.06Elliott shall not, either during the course of the Consulting Term or
thereafter, for any reason whatsoever, directly or indirectly:

 

(a)

disclose any Confidential Information to any person, firm or corporation other
than for the purposes of providing the Consulting Services, and as authorized by
Ceridian or the Customer (as the case may be) in advance; or

 

(b)

use for Elliott’s own purpose, or for any purpose other than that of providing
the Consulting Services, any Confidential Information which he acquires through
his involvement with Ceridian or a Customer and through his contact which any
person, firm or corporation affiliated with Ceridian or a Customer.

At all times Elliott shall act bona fide and in the best interests of Ceridian
and the Customers.

3.07Notwithstanding anything to the contrary, the Consulting Services may be
terminated:

 

(a)

by Ceridian Canada for Cause (as that term is defined in the Employment
Agreement), at any time during the Consulting Term without notice or pay in lieu
thereof;

 

(b)

by Elliott, without Cause, by giving Ceridian Canada thirty (30) days advance
written notice.

For the avoidance of doubt, to the extent Ceridian Canada is able to show Cause,
Elliott shall be considered to have breached the Agreement for the purposes of
Section 3.02.  The Consulting Services shall also terminate

--------------------------------------------------------------------------------

without notice or pay in lieu thereof in case of the death of Elliott, or by
reason of illness or accident whereby Elliott is incapable of carrying out the
terms and conditions of this Agreement for one (1) month, or upon the bankruptcy
of either party.

3.08On termination of this Consulting Services, Elliott shall:

 

(a)

forthwith deliver up all documents, papers, plans, materials and other property
of or relating to the affairs of Ceridian and any Customers which may then be in
his possession or under his control; and

 

(b)

immediately cease making any representation that he is associated with Ceridian
or any Customers.

3.09Elliott represents that he is and will at all times throughout the
Consulting Term comply with all applicable legislation relating to privacy and
the collection, use and disclosure of Personal Information.

3.10During the Consulting Term, Elliott will not be an employee of Ceridian
Canada or any other Ceridian entity, and will be considered an independent
contractor, and accordingly Employment Laws will not apply to Elliott at any
point during the term of the Consulting Services.  Ceridian is interested only
in the results obtained by Elliott who retains sole control of the manner and
means of performing the Consulting Services, subject to its specific terms and
conditions, and provided that he maintains standards generally accepted in the
industry for such services.  

3.11All Work Product will belong to Ceridian, and Elliott will deliver all Work
Product to Ceridian upon the earlier of the expiration/termination of the
Consulting Services or Ceridian's request. Elliott will promptly disclose to
Ceridian any works of authorship, including drawings, designs, plans,
specifications, notebooks, tape recordings, computer programs, computer output,
models, tracings, schematics, photographs, reports, findings, recommendations,
educational materials, data and memoranda of every description and anything else
Elliott produces in connection with the Consulting Services, and Elliott hereby
assigns to Ceridian all copyrights in such works.  To the extent permitted by
law, Elliott waives any moral rights, such as the right to be named as author,
the right to modify, the right to prevent mutilation and the right to prevent
commercial exploitation, whether arising under the Berne Convention or
otherwise.  Elliott will sign any necessary documents and will otherwise assist
Ceridian, at Ceridian’s expense, in registering Ceridian’s copyrights and
otherwise protecting Ceridian’s rights in such works in any country.  Ceridian
will own all patents, copyrights or trade secrets covering such materials and
will have full rights to use the materials without claim on the part of Elliott
for additional compensation. Elliott will not use any pre-existing intellectual
property including any trade secret, invention, work of authorship, mask work or
protectable design that has already been conceived or developed by anyone other
than Ceridian in connection with the Consulting Services unless Elliott has the
right to use it for Ceridian’s benefit.

Section 4.Release of Claims Against Ceridian; Waivers

4.01In consideration of the terms and conditions of this Agreement, Elliott
hereby fully and completely releases and discharges Ceridian, and all present
and former subsidiaries, parents and affiliated corporations, and all of their
respective directors, officers, agents, employees, trustees, insurers,
attorneys, employee benefit plans and their fiduciaries, and each of their
successors and assigns (collectively, the “Released Parties”), from any and all
claims, complaints, agreements, obligations, demands and causes of action which
he has or may have and which are known or unknown, arising out of any actions,
conduct, decisions, behavior or events occurring up to the date of execution of
this Agreement or in any way connected with his employment relationship with
Ceridian, his separation from employment from Ceridian, or his entering into
this Agreement. Elliott further understands that he must execute the Additional
Release upon or after the Employment Separation Date in order to receive all of
the benefits of this Agreement, including without limitation, being engaged as a
consultant for the Consulting Term (and accordingly the benefit of further Stock
Options potentially vesting).  This Agreement, and the release of claims it
contains, specifically covers, but is not limited to, any and all claims,
complaints, causes of action or demands that Elliott has or may have against the
Released Parties relating in any way to the terms, conditions and circumstances
of his employment up to and including the date of his signature below, whether
based on statutory or common law, for employment

--------------------------------------------------------------------------------

discrimination or other violations of law, or any state’s human rights act,
including but not limited to claims under the Employment Standards Act or the
Human Rights Act.

Section 5.Re-Affirmation and Acknowledgement of Prior Restrictive Covenants

5.01As partial consideration for Ceridian entering into the Employment
Agreement, and in consideration of Ceridian granting Elliott the Stock Options,
Elliott voluntarily signed and agreed to the Restrictive Covenants.  In this
regard, Elliott hereby re-affirms the validity and enforceability of the
Restrictive Covenants, and agrees that such terms remain in full force and
effect following execution of this Agreement.  Elliott further agrees never to
seek to argue or assert that the Restrictive Covenants are not enforceable
against him.

5.02In addition to the Restrictive Covenants, Elliott further agrees as follows:

 

(a)

not to intentionally make, cause or attempt to cause any other person to make,
any statements, either written or oral, or convey any information about Ceridian
that is disparaging or reflects negatively upon Ceridian; and

 

(b)

to provide, at Ceridian’s reasonable request, and for no additional
consideration, reasonable assistance and cooperation with respect to any legal
matter involving Ceridian, including without limitation, any litigation and/or
any business matter related to his position, function or responsibilities during
his employment with Ceridian or while providing Consulting Services to Ceridian;
provided however that in the event the assistance and cooperation requested by
Ceridian requires him to incur costs or expend monies, or otherwise results in a
material financial cost, Ceridian will reimburse or otherwise compensate Elliott
for the reasonable amount of such costs or expended monies.

Section 6.Miscellaneous Provisions

6.01Except to the extent the Employment Agreement is amended by this Agreement
and continues in force until the Employment Separation Date:

 

(a)

any and all previous agreements, written or oral, between the parties or on
their behalf relating to the employment (or cessation of employment) by Ceridian
of Elliott, are hereby terminated and cancelled; and

 

(b)

this Agreement will constitute the whole agreement between the parties with
respect to Ceridian’s engagement of Elliott as an independent contractor to
provide the Consulting Services from and after the Employment Separation Date,
and any and all previous agreements, written or oral, between the parties or on
their behalf relating to the Consulting Services are hereby terminated and
cancelled,

and each of the parties releases and forever discharges the other of and from
all manner of actions, causes of action, claims and demands whatsoever under or
in respect of any such prior agreements. No modifications, amendments or
variations of the Agreement shall be effective or binding unless agreed to in
writing and properly executed by the parties.

6.02This Agreement shall not be assignable by Elliott except by the written
consent of Ceridian, and Elliott covenants and agrees that the Consulting
Services shall be performed by him personally throughout the term of this
Agreement.

6.03It is understood and agreed that either party may waive any provision of
this Agreement intended for such party’s sole benefit, but it is further agreed
that any waiver of the performance of any condition by the other party shall not
constitute a continuing waiver of any other or subsequent default, but shall
include only the particular breach or default so waived.

6.04If any covenant or agreement herein is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the enforceability or validity of any other covenant or agreement of this
Agreement or any part thereof, and any such covenant or agreement may be severed
from this Agreement without affecting the remainder of the Agreement.

--------------------------------------------------------------------------------

6.05This Agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and all federal laws applicable
therein.

6.06This Agreement was prepared by the solicitors for Ceridian.  Elliott
represents by signing this Agreement that he has been given the full opportunity
to obtain such independent legal and other advice as required to allow him to
enter this Agreement, and accordingly the Agreement shall not be construed in
favor of or against either party by reason of or to the extent to which any
party or its legal counsel participated in its preparation.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties as of
the date written above.

 

 

CERIDIAN CANADA LTD.

 

 

 

Per:

 

/s/ Scott Kitching

 

 

 

 

 

Name:

 

Scott Kitching

 

Title:

 

EVP and General Counsel

 

I have the authority to bind the company

 

 

 

 

 

 

 

 

 

CERIDIAN HCM HOLDING INC.

 

 

 

 

 

Per:

 

/s/ Scott Kitching

 

Name:

 

Scott Kitching

 

Title:

 

EVP and General Counsel

 

I have the authority to bind the company

 

 

 

 

 

 

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

/s/ Paul Elliott

Witness Signature

 

 

PAUL ELLIOTT

Print Name:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE A

RELEASE

I, Paul Elliott, for the consideration of the amounts set out in the written
agreement titled “Separation Agreement, Release and Consulting Agreement” made
amongst the undersigned, Ceridian Canada Ltd. (“Ceridian Canada”) and Ceridian
HCM Holding Inc. (“Ceridian Holding”), with an effective date of August 7, 2018,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby expressly acknowledged, do hereby remise, release and forever
discharge Ceridian Holding, Ceridian Canada, and all of their respective
affiliates, officers, directors, employees and agents (hereinafter collectively
referred to as the “Releasees”) of and from all actions, causes of action,
debts, demands, dues, bonds, accounts, covenants, contracts and claims
whatsoever which I ever had, now have or which I can, shall or may hereafter
have for or by reason of any cause, matter or thing whatsoever existing up to
the present time, including without limiting the generality of the foregoing any
actions, causes of action, suits, debts, demands, or claims relating to my
employment or the termination of my employment with any of the Releasees.  I
also agree not to make any claim or take any proceedings in respect of the
claims released against any person, corporation or other entity who or which
might claim contribution or indemnity from the Releasees.

I hereby specifically covenant, represent and warrant to the Releasees that I
have no further claim against the Releasees for or arising out of my employment
or cessation of employment which specifically includes any claims for notice of
termination, pay instead of notice, severance pay, incentive compensation,
interest and/or vacation pay or claims under The Employment Standards Act or The
Human Rights Code, or the equivalent statutes applicable in my province of
employment.  I also acknowledge that the monies paid to me include any severance
pay and notice pay to which I am entitled under The Employment Standards Act or
the equivalent statute in my province of employment.  In the event that I should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees for or by reason of any cause,
matter or thing, this document may be raised as a complete bar to any such
claim, demand or action.

I will not disclose the terms of the settlement or its existence to any person
or corporation except for the purposes of dealing with Canada Revenue Agency
(CRA), with a professional legal or financial advisor who agrees to be and is,
professionally bound by confidentiality, or otherwise as required by law.

I agree to indemnify the Releasees and save them harmless from any and all
income tax, employment insurance or Canada Pension Plan charges or payment that
may be claimed by either the Receiver General of Canada or CRA in respect of any
failure on your part to withhold such charges or payments after said, and in the
event that any proceedings are commenced against the Releasees, I agreed to
indemnify them and save them harmless from any money that might be required to
be paid by either CRA or the Receiver General of Canada or by any
Court.  However, and for the avoidance of doubt, I will not be required to
indemnity the Releasees for any fines or penalties assessed by the Receiver
General of Canada or CRA to the extent arising as a result of any negligent
error or omission on the part of Ceridian Canada or any Releasee, and in such
case shall only be required to indemnify for the actual principal amount of
income tax, employment insurance or Canada Pension payable to such agencies.

I have read the above Release and have had the opportunity to obtain independent
legal advice.  I understand that it contains a full and final release of all
claims that I have or may have against the Releasees and that there is no
admission of liability on the part of the Releasees and that any such liability
is denied.

All of the foregoing shall ensure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators, successors and assigns.

IN WITNESS WHEREOF I have duly executed this Release this      7th         day
of    August                   , 2018.

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

/s/ Paul Elliott

Witness Signature

 

 

PAUL ELLIOTT

Print Name:

 

 

 

 